COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-12-01046-CR
Style:                    Mark Anthony Castillo
                          v The State of Texas
Date motion filed*:       November 25, 2013
Type of motion:           Motion to compel counsel to provide appellant with copy of transcript
Party filing motion:      Appellant
Document to be filed:

If motion to extend time:
       Original due date:
       Number of extensions granted:                     Current Due date:
       Date Requested:

Ordered that motion is:

             Granted
              If document is to be filed, document due:
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Appellant moves the Court to compel counsel to provide him with a written copy
         of the record in this case. A copy of the record has previously been sent to
         appellant, and appellant has now filed an Anders response. Accordingly, the
         motion is dismissed as moot.


Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________

Date: January 17, 2014
November 7, 2008 Revision